930 F.2d 38
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard P. KATTULA, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-5138.
United States Court of Appeals, Federal Circuit.
March 18, 1991.

Before NIES, Chief Judge, PAULINE NEWMAN and CLEVENGER, Circuit Judges.
PER CURIAM.


1
We affirm the decision of the United States Claims Court, No. 90-163C, as amended, dismissing the complaint filed by Richard P. Kattula for lack of subject matter jurisdiction.


2
The Claims Court held that United States v. Fausto, 484 U.S. 439, reh'g denied, 485 U.S. 972 (1988) precluded its review of the actions complained of by Mr. Kattula.    Fausto held that a federal employee's remedies are those granted under the Civil Service Reform Act of 1978 and that the Claims Court may not review an underlying personnel action giving rise to a claim for back pay.    Id. at 453.  No error in the Claims Court's decision has been shown.  We take note that the issues raised by Mr. Kattula are now properly before the Merit Systems Protection Board.